EXAMINER'S AMENDMENT
THE EXAMINER’S AMENDMENT TO THE SPECIFICAITION IN THE PREVIOUS OFFICE ACTION DATED 29 JANUARY 2021 IS ERRONEOUS AND IS THEREFORE WITHDRAWN. 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification must be amended to provide clear and accurate descriptions of all figures disclosed. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. No description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). The specification of a nonprovisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. MPEP 2920.04(a)II. Therefore, the specification has been amended for clarity and understanding, to read:
--  1.1  : Front
1.2  : Back
1.3  : Top
1.4  : Left, the right side being a mirror image thereof
1.5  : Perspective
1.6  : Perspective
1.7  : Enlarged Cross-sectional view of the portion defined by line B-B, cut along line A-A in Figure 1.8
1.8  : Bottom
The broken lines in the drawings depict portions of the tripod mount for camera lenses that form NO part of the claimed design.  --


Conclusion
The claim is allowable over the prior art cited.


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915